Title: To John Adams from William Stephens Smith, 18 February 1814
From: Smith, William Stephens
To: Adams, John



Dear & Respected Sir
Washington City Feby. 18th. 1814.

I enclose you the United States Gazette to you perfectly acquainted with the Geography of Europe particularly of the frontiers of france, Spain, the borders of the Rhine, and the formerly united Provinces of Holland the details of military movements, may amuse you and perhaps produce some observations, instructive to me.
I must acknowledge myself somewhat perplexed in my calculations, on past scenes, and present unpleasant prospects, relative to the interior of the political state of Europe, and the interior and exterior aspect of our own national Career—My mind has been so long in a state of individual, melancholy solitude, that I have not been able to address a line to you—I will however endeavour to keep open that line of communication, thro’ which I have so long derived information and experienced gratification—pardon my silence attribute it to its true cause, & I am sure you will forgive, nay pity me—
Yours with affection & respect
W. S. Smith